Citation Nr: 0108607	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-15 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
internal derangement of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from April 30, 1961, to 
October 28, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and giving-away; 
and objective findings of a normal gait, full range of 
motion, and normal sensory and motor strength. 

3.  The veteran's left knee pain, stiffness, and giving away 
more nearly approximate a slight left knee disability.  There 
is slight limitation of motion without objective evidence on 
instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

In addition to the regulations outlined above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee (where both were service connected) could be rated 
separately under DCs 5010 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
existed, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the veteran's claim.

The RO originally rated the veteran's left knee disability, 
under DC 5257.  The Board will also consider DCs 5010-5003, 
5256, 5258, 5259, 5260, and 5261 for evaluating the veteran's 
left knee impairment.  It is noted that the 10 percent rating 
has been assigned for many years.  Following a reduction to 0 
percent years ago, the 10 percent rating was restored by 
rating action of April 1970.  At that time the disorder was 
classified as internal derangement of the left knee.  There 
was evidence of limitation of motion, without evidence of 
instability or subluxation reported.  The rating was assigned 
under DC 5257.  More recently the rating has been continued 
under DC 5010.  A full knee of range motion is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71 Plate II.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2000).  

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent for moderate disability; and 30 percent for severe 
disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . for an increased disability 
rating."  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997). 

In September 1998, the veteran sought treatment for a history 
of a twisting injury in 1961 with increasing periodic pain.  
He had point tenderness at the posteriolateral joint line on 
examination and an MRI showed a tear of the meniscal tibial 
attachments of the posterior horn of the lateral meniscus.  
There was no evidence of effusion, X-rays were normal, and he 
had full range of motion.  Arthroscopy was recommended but 
the veteran declined.  In November 1998, he filed the current 
claim.

In a February 1999 VA joints examination report, the veteran 
related that he hurt his knee in 1961.  Current complaints 
included an increased stiffness and pain in the knee, worse 
during cold or damp days or after standing.  He indicated 
that it hurt to go down the stairs or bend while washing the 
car.  He was using the heating pad more and was less active.  
He reported a pain level of 5/10 with as high as 7/10.  
Medications included Motrin as needed and he used a knee 
sleeve once a week but no cane.  His related that his knee 
occasionally swelled but was never hot or red.  Physical 
examination revealed that his gait was antalgic and he 
favored his left leg, keeping it straight when he stood up.  
Posture was normal, there were no deformities, or swelling or 
redness.  There was crepitation in bending the left knee, and 
tenderness at the lateral joint line.  Left knee flexion was 
to 120 degrees.  An MRI showed a tear of the lateral meniscus 
and arthroscopy was recommended.  The examiner also noted 
weakened movement and incoordination but there was no 
falling.  The examiner reported a mild additional loss of 
function because of pain on use.  The final diagnosis was 
torn lateral meniscus left knee.

Writing in April 1999, the appellant's private physician 
reported some restricted in flexion, but did not report 
specific findings.  There were also some findings concerning 
the back that are unrelated to this claim.

In a June 2000 VA joints examination report, the veteran 
again related a history of a left knee injury in service, in 
addition to problems with his back.  He related difficulty 
standing for long periods of time without feeling pain in his 
left knee and the knee locking more.  He reported "hot 
flashes" on the lateral side of his knee with prolonged 
standing or a sudden turn.  The knee pain sometimes woke him 
at night but his only medication was over-the-counter pain 
medication.  He wore an elastic brace and occasionally used a 
walking stick and heat.  He reported 6/10 pain with 7-8/10 at 
its worse.  The pain increased with cold or damp days, 
standing for longer than 10 minutes, going up and down 
stairs, and squatting.  

Physical examination revealed that the veteran had a minimal 
limp and was able to get up from a sitting position without 
difficulty.  His posture was normal, gait improved after 
walking for a few seconds, and his standing pelvis was 
normal.  He had 5 degrees of valgus of both knees, no 
effusion, no synovial hypertrophy, no joint line tenderness, 
and essentially full range of motion without pain.  The 
spring, McMurray, Lachman, pivot shift, drawer, and external 
rotation drawer tests were negative.  The patella femoral 
motion was satisfactory, and there was no grating or grinding 
with the knee or patella femoral motion.  The J sign was 
negative, there was no abnormal tilt to the patella, and no 
evidence of laxity.  Quadriceps function was satisfactory. X-
rays reportedly showed minimal loss of the lateral 
compartment, but otherwise without significant abnormality 
noted.  The examiner noted that the veteran has sustained a 
lateral meniscus tear in 1998 and had elected to do nothing 
about it and had had no further follow-up since that time.

Based on the above evidence, the Board finds that the 
objective findings of the veteran's left knee disability do 
not warrant more than a 10 percent evaluation at this time.  
First, there is no evidence of ankylosis as reflected in the 
veteran's nearly full range of motion.  Accordingly, there is 
no basis on which to assign a higher rating under DC 5256.  
Further, the Board finds that the veteran's left knee 
disability is appropriately assigned a 10 percent rating 
under DC 5010-5257 on the basis no more than a slight knee 
impairment is shown.  The Board is persuaded by the lack of 
on-going treatment for left knee complaints and the lack of 
necessity for prescription medications.  Moreover, while the 
veteran reports high levels of pain, one VA examiner 
reflected that the veteran experienced a mild additional loss 
of function due to pain.  In addition, the most recent VA 
examination reflected that he had essentially full range of 
motion without pain.  Therefore, despite the veteran's 
subjective complaints of pain, the Board can find no 
objective medical evidence on which to assign a higher than 
10 percent evaluation under DC 5257 at this time.  It is 
noted that there is only slight overall knee impairment 
shown.  There is no objective evidence of instability or 
subluxation, there is primarily slight limitation of motion 
with complaints of pain.  Thus, there are no findings of 
separate knee impairment such as to warrant separate 
compensable ratings for limitation of motion and instability 
or subluxation.

Turning to DC 5258, the Board notes that there is no current 
evidence of cartilage dislocation with frequent episodes of 
locking, pain, and effusion into the joint on which to base a 
rating of 20 percent under DC 5258.  The evidence reflected 
that the veteran has never experienced an effusion.  In 
addition, a 10 percent rating is the highest available under 
DC 5259, regardless of the level of disability.  Moreover, in 
evaluating the veteran's left knee disability under DC 5260, 
the Board notes that the recent clinical findings reflect 
essentially normal range of motion; therefore there is no 
basis on which to assign a higher than 10 percent rating 
under the relevant diagnostic code.  Accordingly, the Board 
can find no basis on which to assign a higher rating under 
either DC 5260 (limitation of flexion) or DC 5261 (limitation 
of extension).  Finally, because the veteran is rated 10 
percent disabled based on limitation of motion, there is no 
basis for a separate compensable evaluation for 
osteoarthritis under DCs 5003-5010.  Accordingly, the Board 
finds that the currently assigned 10 percent disability 
rating for a left knee disability is appropriate.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the residuals of his right knee disability 
warrant no more than a 10 percent evaluation under any 
relevant diagnostic code. 

The Board has also considered the recent provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which, among other things, redefined 
the obligations of VA with respect to the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
Board has reviewed these provisions and concludes that the 
appropriate notification and development procedures have been 
satisfied.  He has been notified in statements of the case, 
rating actions, and other documents of the examination 
findings, and of the criteria for a higher rating.  There is 
nothing to suggest that there are additional records that 
should be obtained, nor is there other indication of 
additional notice that should be provided.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for an internal derangement of the left knee is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

